103 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gonzalo MURILLO, Plaintiff-Appellant,v.J. GOMEZ, Defendant,andJ.A. White, J.E. Pett, J. Wilkinson, M. Thirakomen, F.Couto, D. Rodriguez, K. Horton, Defendants-Appellees.
No. 96-16170.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 18, 1996.*Decided Nov. 22, 1996.

Before:  PREGERSON, REINHARDT and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
This appeal from the district court's order denying appellant's motion for preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.1


3
Our sole inquiry is whether the district court abused its discretion in denying the preliminary injunction.  See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995).  The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant failed to demonstrate a likelihood of irreparable harm warranting preliminary injunctive relief.  See id.   The court's factual findings and application of legal standards are not clearly erroneous.  See id.   Accordingly, the court's order denying the motion for preliminary injunction is affirmed.  All pending motions are denied.


4
AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4;  9th Cir.R. 3-3(d)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 This court declines to exercise its discretion to review that portion of the district court's order dismissing certain parties from the action.  See Self-Realization Fellowship Church v. Amanda Church of Self-Realization, 59 F.3d 902, 905-06 (9th Cir.1995) (court will review partial dismissal in context of preliminary injunction appeal if order is inextricably bound up with injunction)